Citation Nr: 1630982	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee condition.

2.  Entitlement to service connection for bilateral knee condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for pes planus with valgus.

5.  Entitlement to service connection for bilateral foot condition, claimed as corns, calluses, and hammertoes.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, with additional service in the Army Reserves and the Army National Guard of Virginia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is associated with the claims file.

The issues of service connection for pes planus with valgus and bilateral foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 1990 rating decision denying service connection for a bilateral knee condition is final.

2.  The evidence associated with the claims file since the September 1990 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a bilateral knee condition.

3.  The Veteran's degenerative joint disease of the bilateral knees did not manifest during service or within one year of separation from active duty service and was not caused by his service.

4.  The Veteran's hypertension did not manifest during service or within one year of separation from active duty service and was not caused by his service.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1990 rating decision is new and material; therefore, the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2015).

2.  The criteria for service connection for bilateral knee condition have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2008 and January 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided a relevant knee examination in October 2009.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  VA did not provide an examination regarding the Veteran's hypertension claim.  As explained below, the preponderance of evidence is against a finding that he had hypertension, or symptoms of hypertension, during active service or a relevant presumptive period.  As the evidence does not establish the a relevant injury, disease, or event in service, or manifestation of hypertension within a relevant presumptive period, VA has no duty to provide an examination with regard to his hypertension claim.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  New and Material Evidence - Bilateral Knees

The Veteran originally claimed service connection for a bilateral knee condition in November 1979.  He was scheduled for a VA examination, but failed to report.  As a result, his claim was disallowed in February 1980.  He filed a claim to reopen in September 1986 and again failed to report for his scheduled examination.  In a June 1987 letter, the RO informed the Veteran that no further action would be taken on his claim unless they received notification of his willingness to report for examination.  In July 1990 the Veteran again filed a claim for service connection for bilateral knee conditions.  This claim was denied in a September 1990 rating decision for failure to establish that a chronic knee condition was incurred in or aggravated during service.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.  Thus, the June 1995 dental rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran filed the current claim to reopen in December 2008.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Id.  

At the time of the September 1990 rating decision, the evidence of record consisted of the Veteran's service treatment records and his claims.  Since then, additional service treatment records from later Reserve and National Guard duty have been added to the record, as have VA and private treatment records, an October 2009 VA examination report, and additional lay evidence including the Veteran's May 2016 testimony.  These additional medical records show knee surgery in July 1992, which the Veteran has argued is evidence of a continuing bilateral knee problem.  As such, this new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for dental disability have been met.


III.  Service Connection - Bilateral Knees

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT with Army Reserves and the Army National Guard of Virginia because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the record does not include a diagnosis of arthritis of either knee during service or within one year of the Veteran's separation from active duty service in June 1979.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

January 2009 x-rays found mild to moderate degenerative changes in the right knee and early arthritic changes in the patellofemoral joint of the left knee.  The October 2009 VA examiner noted a diagnosis of degenerative joint disease in both knees.  Thus the current disability requirement is met.

The Veteran's service treatment records do not show a diagnosis of arthritis but do include assessments of chondromalacia and bursitis of the right knee.  June 1978 notes document the Veteran's report of pain of the right knee, an assessment of chondromalacia, with a plan to limit activity.  January 1979 treatment notes the Veteran's report that he had pain of the right knee for a year with increasing symptoms the previous four days.  Assessment was bursitis - pre-patellar and the plan included to follow the case but that this was a chronic condition and the Veteran should continue normal activity.  July 1985 service treatment records document the Veteran's report of bilateral knee pain of over two months duration with an assessment of bilateral chondromalacia patella.  .  The record also notes that the Veteran injured his left knee in July 1986 after sliding down an embankment and hitting a piece of metal.  The diagnosis at that time was contusion of the left knee.  See id.  Thus, the in-service requirement has been met.

Service treatment records include a September 1988 report of medical examination for U.S. Army Reserves retention showing that the Veteran had a normal clinical evaluation of his lower extremities.  

The remaining question is whether there is a causal link between the Veteran's in-service chondromalacia and/or knee injury and his current arthritis.  To this end, there is no medical evidence providing a positive link.  Dr. J.R.S.'s July 2010 letter states that the Veteran had chondromalacia in service and asks that his claim be reconsidered.  This letter does not, however, contain any medical opinion linking the Veteran's current knee complaints to his in-service chondromalacia.  The October 2009 VA examiner found that it was more likely than not that the Veteran's chondromalacia of the knees on active duty was not related to nor had it caused or aggravated his present knee problems of degenerative joint disease, noting that chondromalacia was an entirely different condition from degenerative joint disease.

The examination report is comprehensive as to the history of the Veteran's bilateral knee disabilities as recorded in the medical records and as provided by the Veteran.  In this regard, the examiner documented that the Veteran had been diagnosed not only with chondromalacia during service but also with bursitis.  The examiner also documented the Veteran's report that he did a lot of marching on weekends and his knees got worse.  This is a statement of continuing symptoms since service.  Having therefore considered all of the history, including essentially the same history the Veteran provided during his testimony before the Board, the examiner provided the negative opinion described above.  

The Board has also considered whether the Veteran's in-service knee symptoms contributed to the knee condition that necessitated his post-service surgery in July 1992.  The Veteran's medical records note that the Veteran had a fall running upstairs at home in February 1992 and then reinjured his right knee in a motor vehicle accident in May 1992.  Neither injury was associated with the Veteran's military service.  In a May 1996 record, the Veteran's private physician noted that the severity of the Veteran's 1992 injury he should be permanently profiled.  Thus, the record shows that the Veteran sustained a significant post-service injury.  Ultimately, the October 2009 VA examiner found that the Veteran's chondromalacia had nothing to do with the July 1992 operation.  

The Veteran himself has argued that his bilateral knee arthritis is related to his active duty service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

In this case, the Veteran's significant post-service knee injuries of the right knee, together with the time elapsed from the reports in the 1970, and the lack of a showing of injury or disease of either knee incurred during a period of ACDUTRA or IDT, and the normal clinical evaluation of his lower extremities in 1988, make the nexus question a complex one not answerable by a lay person.  In making this determination, the Board has not ignored the Veteran's testimony that his knees have been symptomatic during service, but, given the factors listed above, the testimony is insufficient to place the nexus question in at least relative equipoise.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral knee condition and his appeal must be denied. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


IV.  Service Connection - Hypertension

The Veteran is seeking service connection for hypertension.

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1.

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Again, this presumption only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT with Army Reserves and the Army National Guard of Virginia because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The record does not show blood pressure readings consistent with hypertension, as defined by regulation, during his active duty service or within one year of his separation from active duty service in June 1979.  In his January 2009 statement, the Veteran reported high blood pressure noted in service in February 1979.  The February 1979 Report of Medical History actually reads "No HBP," indicating no high blood pressure.  The accompanying periodic examinations continued to show blood pressure readings well below the hypertension values during his active duty service and the Veteran continued to deny a history of high or low blood pressure on his Reports of Medical History.  In his May 2016 testimony, the Veteran stated that he did not understand the question at that time.  Nevertheless, there is no evidence of hypertension or high blood pressure during his active duty service.

Moreover, the record does not show a diagnosis of hypertension during ACDUTRA.  At his May 2016 hearing, the Veteran stated he was diagnosed with hypertension during his reserve service.  As noted above, a diagnosis of hypertension for VA purposes requires readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note (1).  Again, the Veteran continued to deny a history of high or low blood pressure on his Reports of Medical History through November 1996 and the accompanying periodic examinations continued to show blood pressure readings well below the hypertension threshold until November 1996 when his blood pressure reading on examination was 126/98.  The examiner noted "blood pressure elevated" and recommended "control of BP follow up with enlistment."  Subsequent records have diagnosed the Veteran with hypertension, but have not linked this condition to any injury incurred during or disease contracted during ACDUTRA or injury incurred during IDT.  This singular high blood pressure reading noted at the time of the November 1996 periodic examination is insufficient to establish a diagnosis of hypertension at that time or during any period of ACDUTRA, or for that matter, to establish that he had disease onset during such time. Thus, the in-service occurrence or injury requirement has not been satisfied.

Again, the Board has considered whether service connection is warranted for continuity of symptomatology of hypertension since the Veteran's service.  See 
Wilson, 2 Vet. App. 16, 19; see also 38 C.F.R. § 3.303; Walker, 708 F.3d 1331.  In this case, however, the evidence shows that he did not have hypertension nor or high blood pressure where chronicity was questionable during active service or within an applicable presumptive period.  Indeed, as noted above, the Veteran repeatedly denied a history of high blood pressure on his Reports of Medical History during his Reserves and National Guard service.  

As noted above, no examination was provided with regard to this issue.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board finds that there is no indication from the record that a cardiovascular injury or disease occurred during service (or during a relevant period of ACDUTRA or INADCUTRA).  The service treatment records are silent for any high blood pressure readings during his active duty service and do not show a diagnosis of hypertension during a period of ACDUTRA or any injury incurred during ACDUTRA or IDT that has been linked to hypertension.  There is not evidence establishing the requisite injury, disease, or event during service or an applicable presumptive period.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for bilateral knee condition; thus, to that extent the appeal is granted.

Service connection for bilateral knee condition is denied.

Service connection for hypertension is denied.


REMAND

The Veteran is seeking service connection for pes planus and a bilateral foot disability described as corns, calluses, and hammertoes.

The record shows that pes planus was noted on the Veteran's May 1976 entrance examination.  He was treated for corns in service and was given arch supports.  Additionally, his service treatment records show a May 1978 injury wherein he jumped out of bed, hitting his left foot.  The record of this injury notes a possible chip in the arch of the left foot.  Since service, the Veteran has had arthroplasty and hemiphalangectomy to correct hammertoes.  Additionally, VA treatment records from shortly before he filed this claim show treatment for calluses.  The record does not currently contain sufficient information to determine if the Veteran's current foot complaints are part of the natural progression of his pre-existing pes planus, are evidence of in-service aggravation (worsening beyond its natural progression) of the Veteran's pre-existing pes planus, or are related to his military service.  Thus, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pes planus worsened beyond its natural progression during his active service.  In doing so, the examiner is asked to comment on the Veteran's in-service treatment for corns

   b.  Identify any additional foot conditions.
   
c.  For each foot condition identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to the Veteran's active duty service.
 
 2.  Then, readjudicate the claims of entitlement to service connection for pes planus and a bilateral foot condition.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


